Citation Nr: 1012511	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  04-28 023	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and C.F.M. 




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, which denied the above 
claim. 

When this matter was initially before the Board in March 
2008, the Board denied entitlement to service connection for 
PTSD.  At the time of the March 2008 decision, the Board had 
not received notice that the Veteran was deceased.  
Additionally, insofar as he appealed the Board's March 2008 
decision to the United States Court of Appeals for Veterans 
Claims (Court), allegedly on the Veteran's behalf, it 
appears that the Veteran's representative was also unaware 
that the Veteran was deceased.  Similarly, it seems that 
neither General Counsel nor the Court received notice of the 
Veteran's death, because in a January 2009 order, the Court 
granted the parties' joint motion for remand, vacating the 
Board's March 2008 decision and remanding the case for 
compliance with the terms of the joint motion.  In this 
regard, the Board notes that it was only made aware of the 
Veteran's death when it received mail regarding a dependency 
and indemnity compensation claim, which is being dealt with 
under separate cover, which triggered a Social Security 
Death Index search that confirmed that the Veteran had, in 
fact, passed away in June 2007.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1968 to May 1970. 

2.  The Veteran died in June 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.

		
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


